
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 518
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Ms. Sewell (for
			 herself, Mr. Bonner,
			 Mrs. Roby,
			 Mr. Aderholt,
			 Mr. Brooks,
			 Mr. Rogers of Alabama, and
			 Mr. Bachus) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating the University of Alabama
		  Crimson Tide football team for winning the 2011 Bowl Championship Series
		  National Championship.
	
	
		Whereas the University of Alabama Crimson Tide won the
			 Allstate Bowl Championship Series (BCS) National Championship in New Orleans,
			 Louisiana, on January 9, 2010, in an exciting victory over the Louisiana State
			 University Tigers with a score of 21 to 0;
		Whereas the University of Alabama Crimson Tide finished
			 the 2011 season with a near perfect record of 12 wins and 1 loss;
		Whereas the University of Alabama Crimson Tide defeated 5
			 nationally ranked teams during the 2011 season;
		Whereas the 2011 BCS National Championship game marks the
			 14th National Championship for the Crimson Tide;
		Whereas the 2011 BCS National Championship game marks the
			 second National Championship in 3 seasons for the University of Alabama Crimson
			 Tide;
		Whereas the University of Alabama Crimson Tide’s victory
			 in the 2011 BCS National Championship game marks the sixth consecutive BCS
			 National Championship won by a team in the Southeastern Conference;
		Whereas the University of Alabama’s 2011 BCS National
			 Championship represents the State of Alabama’s third straight national
			 championship;
		Whereas the University of Alabama Crimson Tide’s 21 to 0
			 victory over the Louisiana State University Tigers represents the first
			 shut-out in BCS Championship history;
		Whereas during the BCS National Championship game, Doak
			 Walker Award Winner Trent Richardson recorded 26 carries, 96 yards, and scored
			 the only touchdown of the entire game;
		Whereas linebacker Courtney Upshaw recorded 7 tackles, 1
			 sack, and was named the Bowl Championship Series defensive player of the
			 game;
		Whereas quarterback A.J. McCarron completed 23 of 34
			 passes for 234 yards and was named the Bowl Championship Series offensive
			 player of the game;
		Whereas Jeremy Shelley successfully completed 5 field goal
			 attempts, contributing 15 points to the victory and tying the record for the
			 most completed field goals in BCS game history;
		Whereas the University of Alabama Crimson Tide’s defense
			 held Louisiana State University’s rushing game to just 39 yards on 27 attempts
			 and allowed Louisiana State University only 92 total offensive yards in the
			 game;
		Whereas Nick Saban, in his fifth season as head coach is a
			 three-time National Coach of the Year, first-ever recipient of the Bobby Bowden
			 National Coach of the Year Award, 2008 Home Depot Coach of the Year, and
			 recipient of both the Paul W. Bear Bryant National Coach of the
			 Year Award and the Eddie Robinson Coach of the Year Award;
		Whereas head coach Nick Saban instilled in all of his
			 players a sense of integrity, pride, sportsmanship, determination, and a sheer
			 will to win, that has inspired both his team and the entire Tuscaloosa,
			 Alabama, community;
		Whereas the vision and leadership of President Dr. Robert
			 E. Witt and Athletic Director Mal Moore was instrumental in bringing academic
			 and athletic success and national recognition to the University of
			 Alabama;
		Whereas the University of Alabama Crimson Tide’s 2011 BCS
			 National Championship is a unifying victory for the State of Alabama which
			 suffered so much devastation in the wake of the April 2011 tornadoes;
			 and
		Whereas the 2011 University of Alabama football team has
			 brought great honor and pride to the University of Alabama, the University of
			 Alabama family, the entire State of Alabama, and the United States: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the University of Alabama
			 Crimson Tide football team for winning the 2011 Bowl Championship Series
			 National Championship;
			(2)recognizes the
			 great achievements of the players, coaches, students, and staff whose hard
			 work, dedication, and persistence were key in helping the University of Alabama
			 Crimson Tide win the 2011 BCS National Championship; and
			(3)respectfully
			 requests the Clerk of the House of Representatives to transmit a copy of this
			 resolution to University of Alabama President Dr. Robert E. Witt and head coach
			 Nick Saban for appropriate display.
			
